Citation Nr: 1335800	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-08 941	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for teeth degeneration.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for mood swings.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities to include a dental/jaw condition, mood swings and unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran presented testimony before a Decision Review Officer (DRO) in May 2011.  A transcript of the hearing has been obtained.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1966 to December 1967.   

2.  On October 25, 2013, the Board was notified through a Social Security Administration Data Inquiry that the Veteran died in June 2013.   


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  


ORDER

The appeal is dismissed.


		
M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


